        Case 2:09-cr-00361-TJS Document 207 Filed 08/11/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :      CRIMINAL NO. 09-361-1
                                          :
      v.                                  :
                                          :
MAHN HUU DOAN                             :

                                      ORDER

      NOW, this 11th day of August, 2021, upon consideration of the defendant’s Motion

to Reduce or Modify Sentence (Document No. 172), the government’s response, the

defendant’s reply, the defendant’s Amended Application for Order Modifying his

Sentence, the government’s supplemental response, the defendant’s supplemental reply

and the government’s second supplemental response, it is ORDERED that the motion is

DENIED.



                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
